People v Sidibe (2016 NY Slip Op 08455)





People v Sidibe


2016 NY Slip Op 08455


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Acosta, J.P., Andrias, Moskowitz, Gische, Webber, JJ.


2487 1978/10 5371/10

[*1]The People of the State of New York, Respondent,
vBen Sidibe, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Daniel P. Conviser, J.), rendered June 16, 2015, resentencing defendant to an aggregate term of six years, unanimously affirmed.
Following a remand from this court (127 AD3d 572 [1st Dept 2015), for a youthful offender determination (see People v Rudolph, 21 NY3d 497 [2013]), the resentencing court denied defendant youthful offender treatment and reimposed its original sentence. Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), which precludes review of those determinations. Regardless of whether defendant validly waived his right to appeal, we find that the court properly exercised its discretion in denying youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), given the seriousness of the underlying crimes and defendant's continuing pattern of violent conduct during his incarceration, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK